Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 - 13 are presented for examination.
Claims 1 - 13 are rejected.
Priority
1.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. FR18 00596, filed on 06/12/2018.
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 06/06/2019 is being considered by the examiner.
Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“Determining module” in claims 9 and 13
“Acquisition module” in claims 9 and 13
“Display module” in claims 9 and 13
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification (See instant page 7 line 35, “When the electronic management device 20 is made in the form of one or several software programs, i.e., in the form of a computer program, it is further able to be stored on a medium, not shown, readable by computer. The computer-readable medium is for example a medium suitable for storing electronic instructions and able to be coupled with a bus of a computer system. As an example, the readable medium is an optical disc, a magnetic-optical disc, a ROM memory, a RAM memory, any type of non-volatile memory (for example, EPROM, EEPROM, FLASH, NVRAM), a magnetic card or an optical card. A computer program including software instructions is then stored on the readable medium”) as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them 


Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Cattoen (US Patent No. 5445021) in view of Albert (US Patent Publication No. 20160357488) and further in view of Maddanimath (US Patent Publication No. 20140104080) and.
10.	Regarding claim 1, Cattoen teaches a method for managing the display of a flight profile of an aircraft, the method being implemented by an electronic display management device and comprising displaying a vertical flight profile; 
acquiring at least one constraint associated with an upcoming point of a flight plan, each constraint including at least one reference altitude (Cattoen  Column 1 Line 61, Column 2 Line 57 and Fig. 4, “In addition, on at least one vertical line running through a way point, at least one of the following three altitude constraint symbols is displayed”, “They are in fact computed by the flight management system (FMS) of which the MCDU keyboard/screen constitutes the package for dialogue with the pilot”);
wherein the symbol further includes additional signage representative of a prediction for realization of the constraint by the aircraft (Cattoen Column 3 Line 66, Column 4 Line 46 and Fig. 4, “The flight management system predicts at each way point of the flight plan the passing speed of the aircraft”, “It is thus possible to indicate passage times and/or time constraints on the flight plan. The latter can be indicated by a message inscribed in window F.sub.4 situated below the designation of the way points”).
Cattoen does not explicitly teach determining a current range of altitudes displayed and also that if a respective reference altitude is not included in the current displayed altitude range, displaying a symbol representative of the constraint for said reference altitude not included in the current displayed altitude range.
Albert teaches determining a current range of altitudes displayed (Albert Paragraph 0057, “When the display range corresponds to a distance, according to a first variant, the lateral display range Lr is equal to this distance (for example 20 NM, i.e., approximately 36 km) and the vertical display range Vr is predefined as a function of the lateral display range”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified Cattoen with the teachings of Albert of determining a range of altitudes to display. Doing so would allow for a more zoomed in view for the relevant altitudes for the flightpath instead of displaying the entire range of altitudes. This would allow for the relevant information to be displayed more clearly.
Cattoen-Albert does not that if a respective reference altitude is not included in the current displayed altitude range, displaying a symbol representative of the constraint for said reference altitude not included in the current displayed altitude range.
	Maddanimath teaches that if a respective reference altitude is not included in the current displayed altitude range, displaying a symbol representative of the constraint for said reference altitude not included in the current displayed altitude range (Maddanimath Paragraph 0036 and Fig. 9, “For example, referring again to FIG. 9, intruders 88 and 89 on LMAP display 74 are above and below, respectively, host aircraft 50 and beyond the vertical range of VSD 76. Therefore, half of their respective symbols are displayed on the VSD as shown in FIG. 9”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified Cattoen-Albert with the teachings of Maddanimath of displaying symbols for constraints that are beyond the current altitude range of the vsd. Doing so would allow for greater awareness of the surroundings of the flight path and ensure that the pilot is not caught off guard by the sudden appearance of new constraints coming into the altitude range, thus increasing safety.


    PNG
    media_image1.png
    443
    506
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    630
    404
    media_image2.png
    Greyscale

11.	Regarding claim 2, Cattoen further teaches wherein during the acquisition step, at least one constraint is a passage altitude constraint of the aircraft (Cattoen Fig. 4, The figure shows that the flight path will be passing through the constraints displayed on the vsd).

12.	Regarding claim 3, Cattoen further teaches wherein during the acquisition step, each constraint is a passage altitude constraint of the aircraft (Cattoen Fig. 4, The figure shows that the flight path will be passing through all of the constraints displayed on the vsd).

13.	Regarding claim 4, Cattoen further teaches wherein each constraint is chosen from the group consisting of an at or above altitude (Cattoen Column 1 Line 66, “A second symbol indicating a point corresponding to a minimum altitude at which the aerodyne can pass”),
an at or below altitude (Cattoen Column 1 Line 64, “A first symbol indicating a point corresponding to a maximum altitude at which the aerodyne can pass”),
an at altitude (Cattoen Column 3 Line 43, “The third symbol S.sub.3 is an index formed by two triangles opposed by a common vertex. This index indicates by means of its common vertex, the altitude at which the aircraft must necessarily pass”) and
an altitude window (Cattoen Column 2 Line 1, “A third symbol indicating a point corresponding to an altitude range at which the aerodyne must necessarily pass”, Examiner is interpreting this as meaning that when the vertices of the top and bottom triangle of the third symbol are touching, it relates to an altitude at which the aircraft must pass and when they are not touching it relates to an altitude range at which the aircraft can must pass through).

14.	Regarding claim 5, Cattoen in combination with Albert further teaches a method for a flight profile display management system that is able to display altitude constraints at their respective positions (Cattoen Column 1 Line 61 and Fig. 4).
Cattoen in combination with Albert does not teach that when the respective reference altitude is not included in the current displayed altitude range if the respective reference altitude is above the 
Maddanimath teaches that when the respective reference altitude is not included in the current displayed altitude range if the respective reference altitude is above the current displayed altitude range, the symbol has a first shape; and if the respective reference altitude is below the current displayed altitude range, the symbol has a second shape, different from the first shape (Maddanimath Paragraph 0036 and Fig. 9, “For example, referring again to FIG. 9, intruders 88 and 89 on LMAP display 74 are above and below, respectively, host aircraft 50 and beyond the vertical range of VSD 76. Therefore, half of their respective symbols are displayed on the VSD as shown in FIG. 9”, The figure shows that the above and below cases both are represented by different symbols).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified Cattoen-Albert with the teachings of Maddanimath of different displaying symbols for constraints that are beyond the current altitude range of the vsd. Doing so would allow for greater awareness of the surroundings of the flight path and ensure that the pilot is not caught off guard by the sudden appearance of new constraints coming into the altitude range, thus increasing safety, while also ensuring that the pilot is able to easily differentiate the different symbols being displayed.

15.	Regarding claim 6, Cattoen in combination with Albert further teaches a method for a flight profile display management system that is able to display altitude constraints at their respective positions (Cattoen Column 1 Line 61 and Fig. 4).

Maddanimath a method wherein during the display step, the symbol is displayed in the position of the constraint associated with said reference altitude not included in the current displayed altitude range (Maddanimath Paragraph 0036 and Fig. 9, The figure shows that the symbols are located at their respective positions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified Cattoen-Albert with the teachings of Maddanimath of displaying symbols for constraints that are beyond the current altitude range of the vsd at their respective positions. Doing so would allow for greater awareness of the surroundings of the flight path and ensure that the pilot is aware of the location of these constrains.

16.	Regarding claim 7, Cattoen in combination with Albert further teaches a method for a flight profile display management system that is able to display altitude constraints at their respective positions (Cattoen Column 1 Line 61 and Fig. 4).
Cattoen in combination with Albert does not teach that in the display step if the respective reference altitude is above the current displayed altitude range, the symbol is displayed at the maximum altitude of the current displayed altitude range; and if the respective reference altitude is below the current displayed altitude range, the symbol is displayed at the minimum altitude of the current displayed altitude range
 Maddanimath teaches a method wherein during the display step if the respective reference altitude is above the current displayed altitude range, the symbol is displayed at the maximum altitude of the current displayed altitude range; and if the respective reference altitude is below the current 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified Cattoen-Albert with the teachings of Maddanimath of displaying symbols for constraints that are beyond the current altitude range of the vsd at the maximum or minimum altitude range respectively. Doing so would allow for greater awareness of the surroundings of the flight path and ensure that the symbol are not getting in the way of other relevant information being displayed while also allowing for the pilot to be aware of these constraints.

17.	Regarding claim 8, Cattoen teaches a non-transitory computer-readable medium including a computer program comprising software instructions which, when executed by a computer, carry out a method according to claim 1 (Cattoen Fig. 6).

    PNG
    media_image3.png
    601
    511
    media_image3.png
    Greyscale


an acquisition module configured to acquire at least one constraint associated with an upcoming point of a flight plan, each constraint including at least one reference altitude and a display module configured to display a symbol representative of the constraint for said reference altitude (Cattoen  Column 1 Line 61, Column 2 Line 57 and Fig. 4, “In addition, on at least one vertical line running through a way point, at least one of the following three altitude constraint symbols is displayed”, “They are in fact computed by the flight management system (FMS) of which the MCDU keyboard/screen constitutes the package for dialogue with the pilot”);
wherein the symbol further includes additional signage representative of a prediction for realization of the constraint by the aircraft (Cattoen Column 3 Line 66, Column 4 Line 46 and Fig. 4, “The flight management system predicts at each way point of the flight plan the passing speed of the aircraft”, “It is thus possible to indicate passage times and/or time constraints on the flight plan. The latter can be indicated by a message inscribed in window F.sub.4 situated below the designation of the way points”).
Cattoen does not explicitly teach determining a current range of altitudes displayed.
Albert teaches determining a current range of altitudes displayed (Albert Paragraph 0057, “When the display range corresponds to a distance, according to a first variant, the lateral display range Lr is equal to this distance (for example 20 NM, i.e., approximately 36 km) and the vertical display range Vr is predefined as a function of the lateral display range”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified Cattoen with the teachings of Albert of determining a range of altitudes to display. Doing so would allow for a more zoomed in view for the relevant altitudes for the 
Cattoen in combination with Albert does not explicitly teach that the display module configured, when a respective reference altitude is not included in the current displayed altitude range, to display a symbol representative of the constraint for said reference altitude not included in the current displayed altitude range
Maddanimath teaches a display module configured, when a respective reference altitude is not included in the current displayed altitude range, to display a symbol representative of the constraint for said reference altitude not included in the current displayed altitude range (Maddanimath Paragraph 0036 and Fig. 9, “For example, referring again to FIG. 9, intruders 88 and 89 on LMAP display 74 are above and below, respectively, host aircraft 50 and beyond the vertical range of VSD 76. Therefore, half of their respective symbols are displayed on the VSD as shown in FIG. 9”),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified Cattoen-Albert with the teachings of Maddanimath of displaying symbols for constraints that are beyond the current altitude range of the vsd. Doing so would allow for greater awareness of the surroundings of the flight path and ensure that the pilot is not caught off guard by the sudden appearance of new constraints coming into the altitude range, thus increasing safety.

19.	Regarding claim 10, Cattoen further teaches an electronic system for displaying a flight profile of an aircraft, the system comprising a display screen and an electronic management device configured to manage the display of the flight profile on the display screen, wherein the electronic management device is according to claim 9 (Cattoen Fig. 6).


acquiring at least one constraint associated with an upcoming point of a flight plan, each constraint including at least one reference altitude (Cattoen  Column 1 Line 61, Column 2 Line 57 and Fig. 4, “In addition, on at least one vertical line running through a way point, at least one of the following three altitude constraint symbols is displayed”, “They are in fact computed by the flight management system (FMS) of which the MCDU keyboard/screen constitutes the package for dialogue with the pilot”);
Cattoen does not explicitly teach determining a current range of altitudes displayed.
Albert teaches determining a current range of altitudes displayed (Albert Paragraph 0057, “When the display range corresponds to a distance, according to a first variant, the lateral display range Lr is equal to this distance (for example 20 NM, i.e., approximately 36 km) and the vertical display range Vr is predefined as a function of the lateral display range”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified Cattoen with the teachings of Albert of determining a range of altitudes to display. Doing so would allow for a more zoomed in view for the relevant altitudes for the flightpath instead of displaying the entire range of altitudes. This would allow for the relevant information to be displayed more clearly.
Cattoen in combination with Albert does not teach that when a respective reference altitude is not included in the current displayed altitude range, displaying a symbol representative of the constraint for said reference altitude not included in the current displayed altitude range wherein when the respective reference altitude is not included in the current displayed altitude range if the respective reference altitude is above the current displayed altitude range, the symbol has a first shape and if the 
Maddanimath teaches when a respective reference altitude is not included in the current displayed altitude range, displaying a symbol representative of the constraint for said reference altitude not included in the current displayed altitude range (Maddanimath Paragraph 0036 and Fig. 9, “For example, referring again to FIG. 9, intruders 88 and 89 on LMAP display 74 are above and below, respectively, host aircraft 50 and beyond the vertical range of VSD 76. Therefore, half of their respective symbols are displayed on the VSD as shown in FIG. 9”),
wherein when the respective reference altitude is not included in the current displayed altitude range if the respective reference altitude is above the current displayed altitude range, the symbol has a first shape and if the respective reference altitude is below the current displayed altitude range, the symbol has a second shape, different from the first shape (Maddanimath Paragraph 0036 and Fig. 9, The figure shows that the above and below cases both are represented by different symbols).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified Cattoen-Albert with the teachings of Maddanimath of displaying symbols for constraints that are beyond the current altitude range of the vsd. Doing so would allow for greater awareness of the surroundings of the flight path and ensure that the pilot is not caught off guard by the sudden appearance of new constraints coming into the altitude range, thus increasing safety.

21.	Regarding claim 12, Cattoen further teaches a non-transitory computer-readable medium including a computer program comprising software instructions which, when executed by a computer, carry out a method according to claim 11 (Cattoen Fig. 6).


an acquisition module configured to acquire at least one constraint associated with an upcoming point of a flight plan, each constraint including at least one reference altitude (Cattoen  Column 1 Line 61, Column 2 Line 57 and Fig. 4, “In addition, on at least one vertical line running through a way point, at least one of the following three altitude constraint symbols is displayed”, “They are in fact computed by the flight management system (FMS) of which the MCDU keyboard/screen constitutes the package for dialogue with the pilot”);
Cattoen does not explicitly teach determining a current range of altitudes displayed.
Albert teaches determining a current range of altitudes displayed (Albert Paragraph 0057, “When the display range corresponds to a distance, according to a first variant, the lateral display range Lr is equal to this distance (for example 20 NM, i.e., approximately 36 km) and the vertical display range Vr is predefined as a function of the lateral display range”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified Cattoen with the teachings of Albert of determining a range of altitudes to display. Doing so would allow for a more zoomed in view for the relevant altitudes for the flightpath instead of displaying the entire range of altitudes. This would allow for the relevant information to be displayed more clearly.
Cattoen in combination with Albert does not teach a display module configured, when a respective reference altitude is not included in the current displayed altitude range, to display a symbol representative of the constraint for said reference altitude not included in the current displayed altitude range wherein when the respective reference altitude is not included in the current displayed altitude range if the respective reference altitude is above the current displayed altitude range, the symbol has a 
Maddanimath teaches a display module configured, when a respective reference altitude is not included in the current displayed altitude range, to display a symbol representative of the constraint for said reference altitude not included in the current displayed altitude range (Maddanimath Paragraph 0036 and Fig. 9, “For example, referring again to FIG. 9, intruders 88 and 89 on LMAP display 74 are above and below, respectively, host aircraft 50 and beyond the vertical range of VSD 76. Therefore, half of their respective symbols are displayed on the VSD as shown in FIG. 9”),
wherein when the respective reference altitude is not included in the current displayed altitude range if the respective reference altitude is above the current displayed altitude range, the symbol has a first shape and if the respective reference altitude is below the current displayed altitude range, the symbol has a second shape, different from the first shape (Maddanimath Paragraph 0036 and Fig. 9, The figure shows that the above and below cases both are represented by different symbols).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified Cattoen-Albert with the teachings of Maddanimath of displaying symbols for constraints that are beyond the current altitude range of the vsd. Doing so would allow for greater awareness of the surroundings of the flight path and ensure that the pilot is not caught off guard by the sudden appearance of new constraints coming into the altitude range, thus increasing safety.

Conclusion
23.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI WAHAB whose telephone number is (571)272-6814.  The examiner can normally be reached on M-F 8:00AM - 4:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.W./Examiner, Art Unit 3662        

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662